DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David A. Bilodeau (Reg. No. 42,325) on 05/03/2022.
The application has been amended as follows:
Claim 7, line 1, “claim 3” changed to -- claim 1 --;

Reasons for Allowance
Claims 1, 2 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 04/20/2022 has been reviewed by the examiner in view of prior art of records Han et al. (US 2021/0250672 A1), and the prior art of records Han fails to teach the cited claim limitations of “an audio bracket including a first seating portion formed on a first headed for the first audio passage, a second seating portion formed on a second surface, and an audio hole formed on the second seating portion and opened toward the second audio passage: an audio output module seated on the first seating portion and an inner microphone seated on the second portion”. Prior art Han teaches an electronic device include: a housing; a speaker module disposed inside the housing and coupled to the outside of the electronic device; a sensing module disposed inside the housing and coupled to the outside of the electronic device; and a processor coupled to the sensing module and the speaker module. The processor configured to determine whether foreign matter is present via the sensing module, and output a signal of a specified frequency range via the speaker module so that at least part of the foreign matter moves to the outside, based on the sensing result. However, prior art Han fails to teach the cited claim limitations of “an audio bracket including a first seating portion formed on a first headed for the first audio passage, a second seating portion formed on a second surface, and an audio hole formed on the second seating portion and opened toward the second audio passage: an audio output module seated on the first seating portion and an inner microphone seated on the second portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 3, 2022
/SIMON KING/Primary Examiner, Art Unit 2653